             Case 7:20-cv-02777-CS Document 1 Filed 04/03/20 Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                 Southern District Court of New York

OWEN HARTY, Individually,                             :
                                                      :
                Plaintiffs,                           :
                                                      :
v.                                                    :   Case No. 7:20-cv-2777
                                                      :
RENAISSANCE HOTEL PARTNERS, LLC,                      :
                                                      :
                Defendant.                            :




                                             COMPLAINT
                              (Injunctive Relief And Damages Demanded)

       Plaintiff, OWEN HARTY, Individually, on his behalf and on behalf of all other individuals

similarly situated, (sometimes referred to as “Plaintiff”), hereby sues the Defendant,

RENAISSANCE HOTEL PARTNERS, LLC (sometimes referred to as “Defendant”), for

Injunctive Relief, and attorney’s fees, litigation expenses, and costs pursuant to the Americans

with Disabilities Act, 42 U.S.C. 12181 et seq. (“ADA”), and damages pursuant to the New York

State Human Rights Law, NYS Exec. Law Section 296(2)(a) ("NYSHRL").

        1.      Plaintiff is a Florida resident, lives in Broward County, is sui juris, and qualifies as

an individual with disabilities as defined by the ADA. Plaintiff is mobility impaired and is bound

to ambulate in a wheelchair.

        3.      Plaintiff is an advocate of the rights of similarly situated disabled persons and is a

"tester" for the purpose of asserting his civil rights and monitoring, ensuring, and determining

whether places of public accommodation and their websites are in compliance with the ADA.

        4.      Defendant RENAISSANCE HOTEL PARTNERS, LLC is a domestic limited

liability company which owns/or operates a place of public accommodation as defined by the ADA
              Case 7:20-cv-02777-CS Document 1 Filed 04/03/20 Page 2 of 8



and the regulations implementing the ADA, 28 CFR 36.201(a) and 36.104. The place of public

accommodation that the Defendant owns is a place of lodging known as The Ritz-Carleton,

Westchester, 3 Renaissance Square, White Plains, New York 10601 and is located in the County

of Westchester (hereinafter "Property").

         6.      Venue is properly located in the Southern District Court of New York because the

Defendant' hotel is located in this district.

         7.      Pursuant to 28 U.S.C. 1331 and 28 U.S.C. 1343, this Court has been given original

jurisdiction over actions which arise from the Defendant’s violations of Title III of the Americans

with Disabilities Act, 42 U.S.C. 12181 et seq. See also 28 U.S.C.         2201 and 2202.

                                      Count I - Violation Of The ADA

         8.      Plaintiff realleges paragraphs 1-7 as if set forth fully hereunder.

         9.      As the owner of the subject place of lodging, Defendant is required to comply with

the ADA. As such, Defendant is required to ensure that it's place of lodging is in compliance

with the standards applicable to places of public accommodation, as set forth in the regulations

promulgated by the Department Of Justice. Said regulations are set forth in the Code Of Federal

Regulations, the Americans With Disabilities Act Architectural Guidelines ("ADAAGs"), and the

2010 ADA Standards, incorporated by reference into the ADA.                These regulations impose

requirements pertaining to places of public accommodation, including places of lodging, to ensure

that they are accessible to disabled individuals.

         10.     More specifically, 28 C.F.R. Section 36.302(e)(1) imposes the following

requirement:

         Reservations made by places of lodging. A public accommodation that owns, leases
(or leases to), or operates a place of lodging shall, with respect to reservations made by any

                                                    2
           Case 7:20-cv-02777-CS Document 1 Filed 04/03/20 Page 3 of 8



means, including by telephone, in-person, or through a third party -
          (i) Modify its policies, practices, or procedures to ensure that individuals with
disabilities can make reservations for accessible guest rooms during the same hours and in the
same manner as individuals who do not need accessible rooms;
          (ii) Identify and describe accessible features in the hotels and guest rooms offered
through its reservations service in enough detail to reasonably permit individuals with disabilities
to assess independently whether a given hotel or guest room meets his or his accessibility needs;
          (iii) Ensure that accessible guest rooms are held for use by individuals with disabilities
until all other guest rooms of that type have been rented and the accessible room requested is the
only remaining room of that type;
          (iv) Reserve, upon request, accessible guest rooms or specific types of guest rooms and
ensure that the guest rooms requested are blocked and removed from all reservations systems;
and
          (v) Guarantee that the specific accessible guest room reserved through its reservations
service is held for the reserving customer, regardless of whether a specific room is held in
response to reservations made by others.

        11.    These regulations became effective March 15, 2012.

        12.    Defendant, either itself or by and through a third party, implemented, operates,

controls and or maintains an online reservations system (hereinafter "ORS") for the Property.

The purpose of this ORS is so that members of the public may reserve guest accommodations

and review information pertaining to the goods, services, features, facilities, benefits,

advantages, and accommodations of the Property.       As such, the ORS is subject to the

requirements of 28 C.F.R. Section 36.302(e).

        13.    Prior to the commencement of this lawsuit, Plaintiff visited the ORS for the

purpose of reviewing and assessing the accessible features at the Property and ascertain whether

it meets the requirements of 28 C.F.R. Section 36.302(e) and his accessibility needs. However,

Plaintiff was unable to do so because Defendant failed to comply with the requirements set forth

in 28 C.F.R. Section 36.302(e). As a result, Plaintiff was deprived the same goods, services,

features, facilities, benefits, advantages, and accommodations of the Property available to the

general public. Specifically,

                                                  3
            Case 7:20-cv-02777-CS Document 1 Filed 04/03/20 Page 4 of 8



               a.      https://www.ritzcarlton.com. This website does not identify or allow for
        booking of accessible rooms and does not provide sufficient information regarding
        accessibility;

               b.     Booking.com. This website does not identify or allow for booking of
        accessible rooms and does not provide sufficient information regarding accessibility;

               c.     Agoda.com. This website does not identify or allow for booking of
        accessible rooms and does not provide sufficient information regarding accessibility;

               d.     Hotels.com. This website does not identify or allow for booking of
        accessible rooms and does not provide sufficient information regarding accessibility;

               e.     Expedia.com. This website does not identify or allow for booking of
        accessible rooms and does not provide sufficient information regarding accessibility;

               f.      Reservationcounter.com. This website does not identify or allow for
        booking of accessible rooms and does not provide sufficient information regarding
        accessibility.

         14.    In the near future, Plaintiff intends to revisit Defendant' ORS in order to test it for

compliance with 28 C.F.R. Section 36.302(e) and/or to utilize the system to reserve a guest room

and otherwise avail herself of the goods, services, features, facilities, benefits, advantages, and

accommodations of the Property.

         15.    Plaintiff is continuously aware that the subject ORS remains non-compliant and

that it would be a futile gesture to revisit it as long as those violations exist unless she is willing

to suffer additional discrimination.

         16.    The violations present at Defendant's ORS infringe Plaintiff's right to travel free

of discrimination and deprive his of the information required to make meaningful choices for

travel. Plaintiff has suffered, and continues to suffer, frustration and humiliation as the result of

the discriminatory conditions present at Defendant's ORS. By continuing to operate the ORS

with discriminatory conditions, Defendant contributes to Plaintiff's sense of isolation and


                                                   4
            Case 7:20-cv-02777-CS Document 1 Filed 04/03/20 Page 5 of 8



segregation and deprives Plaintiff the full and equal enjoyment of the goods, services, facilities,

privileges and/or accommodations available to the general public. By encountering the

discriminatory conditions at Defendant's ORS, and knowing that it would be a futile gesture to

return to the ORS unless she is willing to endure additional discrimination, Plaintiff is deprived

of the same advantages, privileges, goods, services and benefits readily available to the general

public. By maintaining an ORS with violations, Defendant deprives Plaintiff the equality of

opportunity offered to the general public.    Defendant's online reservations system serves as a

gateway to its hotel. Because these online reservation systems discriminate against Plaintiff, it is

thereby more difficult to book a room at the hotel or make an informed decision as to whether

the facilities at the hotel are accessible.

         17.    Plaintiff has suffered and will continue to suffer direct and indirect injury as a

result of the Defendant’s discrimination until the Defendant is compelled to modify its ORS          to

comply with the requirements of the ADA and to continually monitor and ensure that the subject

ORS remains in compliance.

         18.    Plaintiff has a realistic, credible, existing and continuing threat of discrimination

from the Defendant’s non-compliance with the ADA with respect to these ORS. Plaintiff has

reasonable grounds to believe that she will continue to be subjected to discrimination in violation

of the ADA by the Defendant.

         19.    The Defendant has discriminated against the Plaintiff by denying his access to,

and full and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

accommodations of the subject website.

         20.    The Plaintiff and all others similarly situated will continue to suffer such


                                                   5
           Case 7:20-cv-02777-CS Document 1 Filed 04/03/20 Page 6 of 8



discrimination, injury and damage without the immediate relief provided by the ADA as

requested herein.

        21.    Defendant has discriminated against the Plaintiff by denying his access to full and

equal enjoyment of the goods, services, facilities, privileges, advantages and/or accommodations

of its place of public accommodation or commercial facility in violation of 42 U.S.C. ' 12181 et

seq. and 28 CFR 36.302(e).     Furthermore, the Defendant continue to discriminate against the

Plaintiff, and all those similarly situated by failing to make reasonable modifications in policies,

practices or procedures, when such modifications are necessary to afford all offered goods,

services, facilities, privileges, advantages or accommodations to individuals with disabilities; and

by failing to take such efforts that may be necessary to ensure that no individual with a disability

is excluded, denied services, segregated or otherwise treated differently than other individuals

because of the absence of auxiliary aids and services.

        22.    Plaintiff is without adequate remedy at law and is suffering irreparable harm.

Plaintiff has retained the undersigned counsel and is entitled to recover attorney’s fees, costs and

litigation expenses from the Defendant pursuant to 42 U.S.C. 12205 and 28 CFR 36.505.

        23.    Pursuant to 42 U.S.C. 12188, this Court is provided with authority to grant

Plaintiff Injunctive Relief, including an order to require the Defendant to alter the subject ORS to

make them readily accessible and useable to the Plaintiff and all other persons with disabilities as

defined by the ADA and 28 C.F.R. Section 36.302(e); or by closing the ORS until such time as

the Defendant’ cure its violations of the ADA.

                               Count II - Damages Pursuant to NYSHRL

        24.    Plaintiff realleges paragraphs 1-23 as if set forth fully hereunder.


                                                  6
            Case 7:20-cv-02777-CS Document 1 Filed 04/03/20 Page 7 of 8



        25.    The NYSHRL provides:

          (a) It shall be an unlawful discriminatory practice for any person, being the owner,
lessee, proprietor, manager, super intendant, agent, or employee of any place of public
accommodation... because of the... disability ... of any person, directly or indirectly, to refuse,
withhold from or deny to such person any of the accommodations, advantages, facilities or
privileges thereof ... to the effect that any of the accommodations, advantages, facilities and
privileges of any such place shall be refused, withheld from or denied to any person on account
of ... disability...
          NYS Exec. Law Section 296(2)(a).

        26.    Under NYS Exec. Law Section 296(2)(c), discrimination includes:

         (i) a refusal to make reasonable modifications in policies, practices, or procedures, when
such modifications are necessary to afford facilities, privileges, advantages or accommodations
to individuals with disabilities, unless such person can demonstrate that making such
modifications would fundamentally alter the nature of such facilities, privileges, advantages or
accommodations;
         (ii) a refusal to take such steps as may be necessary to ensure that no individual with a
disability is excluded or denied services because of the absence of auxiliary aids and services,
unless such person can demonstrate that taking such steps would fundamentally alter the nature
of the facility, privilege, advantage or accommodation being offered or would result in an undue
burden[.]

        27.    Defendant's property is a place of public accommodation as defined by the

NYSHRL.

        28.    Defendant has violated the NYSHRL

        29.    As a result of Defendant's violation of the NYSHRL, Plaintiff suffered frustration,

humiliation, embarrassment, segregation, exclusion, loss of the equality of opportunity, and has

otherwise been damaged.

        30.    Pursuant to NYS Exec. Law Section 297(9), Plaintiff is entitled to damages.

WHEREFORE, Plaintiff respectfully requests:

       a.      The Court issue a Declaratory Judgment that determines that the Defendant at the

               commencement of the subject lawsuit is in violation of Title III of the Americans


                                                  7
         Case 7:20-cv-02777-CS Document 1 Filed 04/03/20 Page 8 of 8



            with Disabilities Act, 42 U.S.C. ' 12181 et seq. and the NYSHRL.

    b.      The Court issue a Declaratory Judgment that determines that the Defendant at the

            commencement of the subject lawsuit is in violation of Title III of the Americans

            with Disabilities Act, 42 U.S.C. ' 12181 et seq. and 28 C.F.R. Section 36.302(e).

    c.      Injunctive relief against the Defendant including an order to revise its ORS to

            comply with 28 C.F.R. Section 36.302(e) and to implement a policy to monitor

            and maintain the ORS to ensure that it remains in compliance with said

            requirement.

    d.      An award of attorney’s fees, costs and litigation expenses pursuant to 42 U.S.C.

            12205.

    e.      An award of damages in the amount of $1000.00 or in such amounts as the Court

            deems just and proper.

    f.      Such other relief as the Court deems just and proper, and/or is allowable under

            Title III of the Americans with Disabilities Act.

Dated: New York, New York
       March 31, 2020

    Respectfully Submitted,
                                                Peter Sverd, Esq.
                                        of Counsel to Thomas B. Bacon, P.A.
                                        225 Broadway, Suite 613
                                        New York, New York 10007
                                        ph. (646) 751-8743
                                        psverd@sverdlawfirm.com


                                               /s/ Peter Sverd
                                        By: ___________________________
                                          Peter Sverd, Esq

                                              8
